Title: To Thomas Jefferson from Amos Stoddard, 24 March 1805
From: Stoddard, Amos
To: Jefferson, Thomas


                  
                     Sir, 
                     St. Louis, 24th. March 1805.
                  
                  I have the honor to forward you the enclosed Vocabulary of the Scioux language; furnished me by Mr. Crawford, at the request of Capt. Lewis.
                  Such information as I have received of Capt. Lewis, I transmitted to the Secretary of war by the last mail.   Permit me to add here, that the Scioux Chiefs from the River Demoine, invited to the seat of Government by him, have just arrived. Their intention was to join those expected from the Missouri—but as the latter will not probably reach this place till about the middle of May, the former have resolved to return home. I have favored this resolution, because part of them belong to the same nation, and because I conceived the visitors would be more numerous than the policy of the Government dictated. Any arrangements made with those from the Missouri, will be considered as obligatory on those from the Demoine.
                  I am, Sir, with sentiments of high respect, your very huml. Servant.
                  
                     Amos Stoddard, 
                     Capt & Agt. for Capt. Lewis
                  
               